 1                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 2                                     AT SEATTLE

 3     MIKESHIA MORRISON,

 4                           Plaintiff,
                                                      C18-1316 TSZ
 5         v.
                                                      MINUTE ORDER
 6     ESURANCE INSURANCE CO,

 7                           Defendant.

 8        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
 9
            (1)   Oral argument on Plaintiff’s Motion for Class Certification, docket no. 57,
10                is SET for Friday, January 24, 2020, at 10:00 AM before Judge Thomas S.
                  Zilly. Plaintiff’s Motion is RENOTED to January 24, 2020. The parties
11                should be prepared to focus their arguments on class certification issues
                  under Federal Rule of Civil Procedure 23(b)(2) & (3). The parties should
12                also be prepared to discuss modifying the class definition to the form used
                  by Durant v. State Farm Mut. Auto. Ins. Co., 2019 WL 2422592, at *1
13                (W.D. Wash. June 10, 2019), as follows:

14                      All Esurance insureds in the state of Washington who, from
                        August 6, 2012 to August 6, 2018, had a Personal Injury
15                      Protection (PIP) claim denied, terminated, or limited by
                        Esurance based in part on the ground that they had reached
16                      Maximum Medical Improvement.

17          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 13th day of January, 2020.
19
                                                     William M. McCool
20                                                   Clerk
21                                                   s/Karen Dews
                                                     Deputy Clerk
22

23

     MINUTE ORDER - 1
